Exhibit 10.15
 
SATISFACTION AND RELEASE AGREEMENT
 
THIS SATISFACTION AND RELEASE AGREEMENT (this “Agreement”) relating to Green
Energy Management Services Holdings, Inc., a Delaware corporation (the
“Company”), is made and entered into as of August 16, 2013, by and between the
Company and John Morra (“Morra”) (each of the Company and Morra is referred to
as a “Party”, and together the “Parties”).
 
WHEREAS, Morra was a former President and Director of Project Development (the
“Services”) of Green Energy Management Services, Inc., a Delaware corporation
and a wholly owned subsidiary of the Company (“GEM”);
 
WHEREAS, the Company may owe to Morra certain compensation in relation to the
Services performed by Morra and Morra may have certain potential claims against
the Company relating to the Services (the “Claims”); and
 
WHEREAS, the Company and Morra wish to settle and resolve all disputes and
potential differences between them relating to the Company, Morra and the
Services.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for such other good and valuable consideration agreed to by the
Parties, the Parties do hereby agree as follows:
 
1.           In consideration of Morra agreeing to waive any and all of his and
Morra Parties’ (as defined below) Claims against the Company Parties (as defined
below), on the date hereof the Company agrees to (i) pay to Morra a sum of $1.00
and (ii) to grant Morra, and Geri Hernandez piggy back registration rights with
respect to the shares of the Company’s common stock issued by the Company to
Morra and/or Ocean Drive Investments, L.L.C., and Geri Hernandez, in connection
with the merger of GEM and the Company’s wholly owned acquisition subsidiary
that was consummated on August 20, 2010.
 
2.           John Morra, and each of his heirs, executors, administrators,
predecessors, successors, assigns, affiliates, parents, subsidiaries, officers,
directors, representatives, employees, associated persons, agents, contractors,
stockholders and attorneys (including, without limitation, Ocean Drive
Investments, L.L.C. and Southside Electric, Inc. of New York, and their members,
shareholders, officers, directors, employees, affiliates, associated persons,
agents, contractors and attorneys), and all persons acting by, through and under
each of them (collectively, the “Morra Parties”), hereby forever release and
discharge the Company Parties as follows:
 
(a)         The Morra Parties, individually and collectively, hereby release and
discharge the Company Parties, individually and collectively, from any and all
liability, actions, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, counterclaims and demands of whatever nature and
kind, in law, admiralty or equity, which the Morra Parties, individually or
collectively, ever had, now have or hereafter can, shall or may have against the
Company Parties by reason of any matter, cause or thing whatsoever from the
beginning of time to the date hereof; provided that nothing contained herein
shall be deemed to effect a release of any obligation undertaken or
representation and warranty made in the Memorandum of Understanding or the
Consulting Agreement to be entered into among the Company, Morra and Southside
Electric Inc. of New York on or about the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, the “Company Parities” shall mean the Company,
GEM, and each of their heirs, executors, administrators, predecessors,
successors, assigns, affiliates, parents, subsidiaries, officers, directors,
representatives, employees, associated persons, agents, contractors and
attorneys, and all persons acting by, through and under each of them
(collectively, the “Company Parties”).
 
(b)         The Morra Parties, and each of them, acknowledge that they, or any
of them, may hereafter discover claims or facts now unknown or unsuspected, or
in addition to, or different from, those which the releasing parties now know or
believe to be true with respect to this Agreement.  Nevertheless, except as
otherwise set forth in this Agreement, the Morra Parties, and each of them,
intend by this Agreement to release fully, finally, and forever all claims
released hereby.  Accordingly, this Agreement shall remain in full force as a
complete release of such claims notwithstanding the discovery of existence of
any such additional or different claims or facts before or after the date of
this Agreement.
 
(c)         The Morra Parties have not commenced or prosecuted and will not
commence or prosecute any action or proceeding for the recovery of damages or
for any form of equitable relief, declaratory relief or any other form of action
or proceeding or arbitration against the Company Parties based upon the claims
released in this Agreement.  This Agreement shall constitute a judicial bar to
the institution of any such action against the Morra Parties or any party.
 
(d)         The Morra Parties shall not, and shall cause the other Morra Parties
not to, disparage the Company Parties.


3.           This Agreement may be executed in multiple counterparts, each one
of which shall be deemed an original, but all of which shall be considered
together as one and the same instrument.  Delivery of an executed counterpart of
this Agreement may be made by facsimile or other electronic transmission.  Any
such counterpart or signature pages sent by facsimile or other electronic
transmission shall be deemed to be written and signed originals for all
purposes, and copies of this Agreement containing one or more signature pages
that have been delivered by facsimile or other electronic transmission shall
constitute enforceable original documents.  As used in this Agreement, the term
“electronic transmission” means and refers to any form of communication not
directly involving the physical transmission of paper that creates a record that
may be retained, retrieved and reviewed by a recipient of the communication, and
that may be directly reproduced in paper form by such a recipient through an
automated process.
 
4.           This Agreement and any questions concerning its validity,
construction or performance shall be governed by the laws of the State of New
York, without regard to any state’s choice of law provisions.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Courts within the Borough of Manhattan, State of New York, will
have jurisdiction over all disputes between the parties arising out of or
relating to this Agreement.  In connection with any such dispute, each party
consents to and agrees to submit to the jurisdiction of courts within the
Borough of Manhattan, State of New York, and waives, and agrees not to assert,
any claim that (i) it is not personally subject to the jurisdiction of such
courts, (ii) it and its property is immune from any legal process issued by such
courts or (iii) any litigation commenced in such courts is brought in an
inconvenient forum.
 
[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
 

 
GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.
           
By:
/s/ John Tabacco     Name: John Tabacco     Title: Chief Executive Officer and
President            
JOHN MORRA
          /s/ John Morra  

 
 
4

--------------------------------------------------------------------------------